                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


R. TAYLOR SPEER,

          Plaintiff,


v.                                                    C/A No.: 6:19-cv-03134-HMH

Lakeview Loan Servicing, LLC and
LoanCare, LLC


          Defendants.


        LOCAL CIVIL RULE 26.03 INFORMATION PROVIDED BY DEFENDANTS
            LAKEVIEW LOAN SERVICING, LLC AND LOANCARE, LLC


                 Pursuant to Local Civil Rule 26.03 and the Rule 26(f) of the Federal Rules of Civil

Procedure, the undersigned provides the following information:

        1. A short statement of the case.

        RESPONSE:

        Defendants Lakeview Loan Servicing, LLC and LoanCare, LLC service Plaintiff’s home

     mortgage.    As was the Defendants’ contractual right, Defendants advanced those sums

     necessary to pay the taxes assessed by the relevant taxing authority. The annual assessment had

     increased, so the escrow account had a shortage. As a result, Defendants increased the portion

     of the monthly payment for escrow. Despite this, the Plaintiff did not increase the monthly

     payments, causing him to go into default. Plaintiff later appealed the heightened assessment

     and was refunded certain funds. However, based upon Plaintiff’s failure to pay all sums due on

     the mortgage, including the heightened escrow payment, Plaintiff fell into default. Defendant


                                                  1
received and responded to a qualified written request brought by Plaintiff and has taken certain

steps to resolve the issues raised by Plaintiff.

    2. The names of fact witnesses likely to be called by the parties and a brief summary

        of their expected testimony.

    RESPONSE:

    Mr. and Mrs. R. Taylor Speer have knowledge of and will testify concerning the dispute

and the mortgage loan.

    Representatives of Lakeview Loan Servicing, LLC, are expected to have knowledge

concerning Plaintiff’s loan, including payments made, and escrow issues, and communications

with the Plaintiff.

    Representatives of LoanCare, LLC, are expected to have knowledge concerning

Plaintiff’s loan, including payments made, and escrow issues, and communications with the

Plaintiff.

    Representatives of the Greenville County Tax Collector and Tax Assessor are expected

to have knowledge of the assessment of taxes on the property and sums owed.

    Representatives of the relevant credit reporting agencies, expected to have knowledge

of Plaintiff’s disputes, transmittals to Defendants, and Defendants’ responses.

    The Defendants reserve the right to call as potential witness(es) any third-parties that

1) have knowledge of Plaintiff’s damages; 2) are named as witnesses by any party to this

action; 3) received an application for credit from the Plaintiff.

    3. The name and subject matter of expert witnesses.

    RESPONSE:




                                                   2
     Defendants will comply with the scheduling order regarding expert testimony and provide

  the requested information at that time.

     4. A summary of the claims and defenses with statutory and/or case law supporting

         the same.

     RESPONSE:

       Plaintiff's claims and Defendants’ defenses relate to the Real Estate Settlement Procedures

Act, 12 U.S.C. 2601, et. seq. and South Carolina common law. Relevant law includes:


              (a)     Common Law standard for Unjust Enrichment, Negligence, and
                      Conversion

              (b)     The economic loss rule as laid out in Bennett v. Ford Motor Co., 236
                      F.Supp.2d 558 (D. S.C. 2002)

              (c)     12 U.S.C. 2601, et. seq. and cases interpreting the statute.;

              (d)     15 U.S.C. 1651, et. Seq and cases including the statute and the
                      peremptory effect of this statute on other causes of action

       Defendants reserve the right to supplement this response after further investigation.




                                                3
Respectfully submitted this 17th day of December, 2019.

                     By:    s/Alanna Beth Herman
                            Alanna Beth Herman (Fed ID #12998)
                            Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
                            1501 Main Street, Suite 310
                            Columbia, South Carolina 29201
                            Tel. 803.251.8820
                            abherman@bakerdonelson.com

                            Attorneys for Defendants Lakeview Loan Servicing, LLC
                            and LoanCare, LLC




                                       4
